Citation Nr: 0833694	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board.  In August 
1998, the Board dismissed the claims of entitlement to 
service connection for a right shoulder disorder and a back 
disorder.  In February 2000, the United States Court of 
Appeals for Veterans Claims (Court) reversed the Board's 
dismissal and remanded the case to the Board for further 
appellate review.  In September 2003 and March 2005, the 
Board remanded the veteran's claims for additional 
development.  Thereafter, the Board denied the veteran's 
claims in a January 2006 decision.  The veteran subsequently 
appealed these issues to the Court.  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claims for 
readjudication.  In a May 2007 Order, the Court granted the 
joint motion, vacated the Board's January 2006 decision, and 
remanded this case to the Board for readjudication.  The 
Board then remanded these claims to the RO in October 2007.  
They are properly before the Board at this time.


FINDINGS OF FACT

1.  A back disability was not manifest in service and is not 
related to active service, and arthritis was not manifest 
within the initial post-service year.

2.  A right shoulder disorder was not manifest in service and 
is not related to active service, and arthritis was not 
manifest within the initial post-service year.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in March 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate his claims for service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in December 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has not claimed a relationship between combat and 
his back or shoulder disorder.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service medical records are negative for any reference to a 
back disorder or a right shoulder disorder.  The August 1969 
service entrance examination report shows the upper 
extremities and spine and musculoskeletal system were normal.  
Complaints of pain on the back in October 1969 were due to a 
hot water burn.  The October 1971 separation examination 
report shows the upper extremities and spine and 
musculoskeletal system were normal.  He reported that his 
condition was good.  The veteran did report a history of left 
shoulder pain of six months duration.  

Post-service VA treatment records reflect that in October 
1994, the veteran's gait and posture were normal, the bone 
and joints were satisfactory, and no diseases or injuries of 
the musculoskeletal system were specifically noted.  A chest 
x-ray was interpreted as showing normal osseous structures.

A chest x-ray in January 1995 was interpreted as showing mild 
degenerative changes.  The location was not noted.

A private treatment record dated in 1995 shows the veteran 
complained of back pain and stiffness.  On examination, there 
was mild paraspinal muscle spasm.  The assessment was lumbar 
strain.  He had a normal musculoskeletal examination.

August 2000 VA outpatient treatment records show the veteran 
complained of back and shoulder pain.  He was treated with 
physical therapy.  In September 2000, he reported chronic 
back and shoulder pain.

While the veteran complained of neck pain and limitation of 
motion in a March 2001 VA record, the assessment was 
musculoskeletal pain, post muscle strain four days ago.

Complaints of intermittent low back pain in a July 2001 VA 
treatment record were attributed to a fall two months 
earlier.

In January 2003, the veteran underwent VA examination.  He 
thought he injured his right shoulder when he backed into a 
truck manifold.  He burned his back at that time.  He 
described a history of bilateral frozen shoulders, which were 
diagnosed in approximately 1996.  X-rays showed some mild 
degenerative changes of the lumbar spine and a normal 
shoulder.  The examiner indicated that the etiology of the 
veteran's disorders was unknown.  Service medical records 
were negative for complaints regarding the right shoulder or 
back while on active duty.  X-ray of all joints and the back 
was satisfactory in October 1995.

In January 2008, the veteran underwent VA examination.  His 
claims file was extensively reviewed.  The veteran had no 
complaints regarding his shoulders or back while in service 
or on his separation examination.  VA examination conducted 
in October 1994 showed the veteran had normal posture and 
gait.  He had no functional defects of the spine.  The 
veteran was seen in 2006, 2007, and 2008 for physical therapy 
for his spine.  The veteran indicated that he had 
thoracolumbar spine pain in 1969.  The records show no 
complaints regarding the right shoulder until 2000.  The VA 
examination in October 1994 showed the veteran's range of 
motion of the shoulders was normal.  The veteran stated that 
he began to have pain in his right shoulder in 1970.  He 
believed both of his disabilities were due to having to lift 
heavy objects while in service.  X-rays revealed worsening 
osteophytes and arthrosclerosis of the lumbar spine and mild 
osteoarthritis of the right shoulder.  The examiner opined 
that the lumbar spine osteoarthritis was most likely related 
to natural aging.  It was not caused by or related to 
service.  In addition, the right shoulder osteoarthritis was 
not caused by or related to service.  It was diagnosed more 
than thirty years after separation.

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional, and his 
statements do not constitute competent medical evidence in 
regard to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).

The Board notes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits due to 
post-traumatic stress disorder, not a back or right shoulder 
disability.  Initially, the Board notes that while arthritis 
of both the lumbar spine and the right shoulder has been 
diagnosed, it was not manifest to a compensable degree within 
the first post-service year.  The evidence establishes that 
arthritis of the back was not shown until January 2003, and 
arthritis of the right shoulder was not shown until January 
2008.  The Board notes that a chest x-ray in January 1995 
disclosed degenerative changes.  Although the location of the 
degenerative changes was not established, even if we assume 
such was related to either the shoulder or the back, it is 
still more than two decades after service.

Furthermore, the probative evidence establishes that there 
was no in-service disease or injury of the back or shoulder 
and no link between a back disability or right shoulder 
disorder and service.  The veteran has related his right 
shoulder and back disabilities to an incident in service when 
he burned his back and to lifting heavy objects.  However, as 
indicated above the veteran does not have the requisite 
medical knowledge to provide a competent opinion as to 
etiology.  Instead, the Board relies on the opinion of the VA 
examiner in January 2008, who thoroughly reviewed the 
veteran's claims file and medical history, considered the 
veteran's contentions, and rendered an opinion that his right 
shoulder and back disorders were not due to his active duty.  
This opinion is competent and probative, and the examiner 
provided rationales for her conclusions.

The service medical records show treatment in October 1969 
for a hot water burn.  However, there was no treatment for a 
mechanical injury to the back or the right shoulder.  In his 
1994 original claim, he reported back and shoulder conditions 
that had been seen or treated as a Medic Station in Vietnam.  
However, he provides no details of the event and does not 
establish continuity of symptomatology.

To the extent that the veteran started to have thoraco lumbar 
spine pain in 1969 (apparently an assertion of continuity), 
such assertion is not credible.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  At separation, his spine and 
musculoskeletal system were normal.  Rather than reporting 
back and shoulder symptoms, he reported that his condition 
was good; a statement inconsistent with a continuing problem.  
Furthermore, when seen in November 1994, he reported a 
"left" shoulder pain of six months duration.  However, he 
reported no history of back or right shoulder impairment, to 
include either a past or current history.  His silence, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  The Court has accepted that negative evidence is 
to be considered.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  Here, we are not denying the claim 
because there is a lack of affirmative records or support.  
Rather, we find the assertions not credible and less 
probative than the negative evidence.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Based on a review of the record, the Board concludes that the 
preponderance of the evidence is against the claims, and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a right shoulder disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


